DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15 and 17-24 of copending Application No. 14/372324.  Although Independent claims 1 and 16 arenot identical, the claims are not patentably distinct from each other because the current claims are fully encompassed by the claimed limitations of ‘324.  Though silent to two heating plates, ‘324 teaches such at claim 5. With respect to Independent claim 16, though drawn to an apparatus, ‘324 teaches a same method for cooking “with an apparatus comprising” thus it would have been obvious to one of ordinary skill in the art to teach a same apparatus for cooking for its recognized purpose of implementing a cooking a method.     This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-16, 19, 21 and 23 of copending Application No. 14/372374.  Although Independent claims 1 and 16 are not identical, the claims are not patentably distinct from each other because the current claims are fully encompassed by the claimed limitations of ‘374.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of copending Application No. 16580686.  Although Independent claims 1 and 16 are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the claimed limitations of ‘686.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
Claims 1, 3-5, 8-9 and 12-16 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.

With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a processor may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
In the instant case the mere nominal recitation of “storage in a memory of the apparatus” does not take the claim limitations out of the mental process because in this case imposes no limits on a specific means for calculating, the claims require mere data gathering steps to identify a variable and do not add any meaningful limits merely encompasses the user manually taking temperature measurement over a time period defined by known first and second time, or more specifically as taught by Allen calculating an estimated time frame when the cooking item will reach the desired cooking graduation, as well as other cooking graduations as taught Allen (col. 12 lines 4-12).  The storage in a memory is used in the conventional way of storing information such as taught by Allen (col. 12 lines 6-9) or such as is common of cook books and calculating and a first cooking time as a function of the lowest temperature, i.e. cooking graduations (col. 12 lines 5-9) and calculating a second a second cooking time as a function of a second lowest temperature (i.e. subsequent graduation) as taught by Allen (col. 14 lines 1-10) which are not outside that of a mental process capable of one of ordinary skill in the art to achieve a desired final cooking time as determined by a desired final cooked state, i.e. raw vs. medium vs. rare which can be performed mentally and such as taught by Allen (col. 4-6) which is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a thermometer and clock per the January 2019 PEG and October 2019 Update.  
The claims merely require a storage means for accessing internal cooking temperature however the claims are silent to any means or automated method of calculating the first and second times and merely require accessing the information and calculating “as a function of” which encompasses the user manually accessing such and calculating by hand and more specifically as taught by the Allen by 
The claims merely provide first and second cooking times as predetermined by accessing USDA suggested correct cooking temperatures for all possible cooking graduations of all possible cooking item profiles (col. 12 lines 6-15) and displaying estimated time frame when the cooking item will reach the desired cooking graduation, as well as other cooking graduations as taught Allen (col. 12 lines 4-12) and thus encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic memory, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea.
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  The claims require mere data gathering steps to identify a variable and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.

Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, Applicant recites a generic apparatus comprising two heating plates which is insufficient to provide an inventive concept.  While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic apparatus comprising two heating plates is merely a machine on which the method operates, failing to provide significantly more than an abstract idea.
The additional claim element(s) of claims 3 and 16 with respect to “or means for estimating surface area occupied” as taught by Allen (col. 11 line 63) and two heating plates for cooking multiple foods as opposed to one as taught by Allen, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity that could be attached to almost any cooked food by merely following a recipe and maintaining cooking temperature and more specifically as taught by Allen as defined by physical attributes of the cooking time. By failing to explain how the process variable is selected, integrate into any specified cooking process, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps merely monitor a process to achieve a known result and do not add any meaningful limits on use of the cooking processes, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).

Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 16: “means for measuring,” “means for calculating,” “means for indicating;”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 are rejected due to the term “the duly positioned food” in the phrase “a first cooking time for the duly positioned food” lacking antecedent basis.
Claims 9 and 13 are rejected due to the phrase “wherein it comprises” since it is unclear what the term “it” is with respect to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8, 13-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allen (8931400).
Allen teach a method for implementing an apparatus for cooking a food, wherein the method comprises:
storage in a memory of the apparatus of different internal cooking temperatures (X) for the food (col. 12 lines 5-9), to achieve an internal cooking temperature of the food to a greater or lesser degree as then desired by a user (col. 12 lines 4-9), by a placing of the food in contact with the heating surface, then, a calculation of a first cooking time (T) for the duly positioned food (col. 14 lines 4-6), as a function of a lowest temperature (X) out of those stored in the memory (col. 12 lines 4-9, col. 12 lines 29-31), at the end of said calculated first cooking time (T), an indication to the user (col. 13 lines 59-61; time expired; col. 9 line 2), by the apparatus, that a first cooking result has been achieved (col. 14 lines 15-30), an automatic application by the apparatus of a calculated second cooking time (T) for the food increasing the cooking of said food (col. 14 lines 4-6), the calculation of the second cooking time (T) being a function of a second lowest internal cooking temperature of said temperatures stored in memory (col. 12 lines 4-9, col. 12 
Apparatus claim 16 is taken as above where Allen further teaches means for estimating a surface area occupied by the food on the heating plate and calculating cooking times on the estimated surface area (col. 11 lines 61-63), a means for calculating (col. 7 lines 36-37) and means for indicating (col. 9 lines 9-16).
Allen is silent to teaching the cooking apparatus comprising two heating plates for heating the food upon its contact, however Allen does teach cooking more than one food at a time and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a second heating plate for its art recognized purpose of cooking more than one food at time which may require different cooking temperatures from each other as taught by Allen.
With respect to claim 16, though silent to the surface area on two heating plates.  Allen does teach cooking more than one food at a time and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a second heating plate for its art recognized purpose of cooking more than one food at time which may require different cooking temperatures from each other and on the corresponding estimated surface area (col. 11 lines 61-63) as taught by Allen.
During an operation of the apparatus to achieve the desired internal cooking temperature, the following are performed: an estimation of a surface area (Z) occupied by the food on the heating plates, the calculation of the cooking time (T) for the duly positioned food, based in addition to the selected cooking temperature (X) on the surface area (Z) occupied by the food (col. 11 lines 61-63).
Each internal cooking temperature value (X) for the food stored in the memory of the apparatus is prestored in a factory, before a first operational use of the apparatus (col. 9 line 62; preprogrammed).
The cooking time (T) for the food is obtained by a linear correlation calculation method (col. 12 lines 1-15).
The method comprising election of a category of the food to be cooked (col. 13 lines 13-15 cooking gradation, temperature).
Though silent to a preheating temperature, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a preheating temperature corresponding 

Claims 5, 9, 12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allen (8931400) in view of Nevarez et al. (20060254430).
Allen teaches a method of cooking with a cooking apparatus according to cooking profile and thus one of ordinary skill in the art would have been motivated to look to the art of cooking control according to information about physical attributes of the cooking item as further taught by Allen (col. 11 lines 61-63).
Though silent to the food position between the heating plates.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the contact heating apparatus of Allen which Allen teaches is not limited (col. 3 lines 60-67) to achieve a desired cooking result such as in the instant case contact between the two heating plates and on their contacts since the substitution of the apparatus would not change the teachings or benefits as taught by Allen and thus providing temperature controlled cooking of a clam shell grill as taught by Nevarez as opposed to merely a grill without closing the top heating element.
Nevarez teaches at the end of the step of preheating of the apparatus, the start of the step (B) of cooking of the food is detected by a lowering beyond a predetermined threshold of the measured temperature of the one or more heating plates (par. 0093; where the lowering is with respect to the cold food and the threshold is the preheating temperature, cooking begins once temperature returns).
Thus since thermal load and product temperatures prior to placement therein dictates the temperature of the heating plates, it would have been obvious to one of ordinary skill in the art to recognize the plates temperature lowering and providing such as a reference signal to indicate the presence of food as taught by Nevarez and the motivation being achieving the predefined cooking pattern as taught by both with respect to a constant temperature (par. 0094).
With respect to claim 12, though silent to marking of the food, it is noted that Allen teaches a non-cooked food placed on a heated surface would “mark” the food, where “mark” is taken with respect to the grill surface.  Though silent to the electrical power being at a maximum, Nevarez teaches at the end of the step of preheating of the apparatus, the start of the step (B) of cooking of the food is detected by a lowering beyond a predetermined threshold of the measured temperature of the one or more heating plates (par. 0093; where the lowering is with respect to the cold food and the threshold is the preheating temperature, cooking begins once temperature returns).  It would have been obvious to one of ordinary skill in the art at the time the invention 
With respect to claim 15, since Allen teaches the benefit of considering physical attribute including thickness (col. 11 line 62) and since Nevarez teaches a same benefit of controlling food cook time as determined by thickness (par. 0085) in addition to teaching thickness (Y) of the food is measured (par. 0079).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the measuring of the thickness in real time as taught by Nevarez for its art recognized purpose of as a function of this measurement the cooking of the food is triggered or not by the calculation of the cooking time as taught by Allen and achieving the desired benefit of information which is beneficial in determining how cooking item should be heated such as and including thickness as taught by Allen (col. 11 lines 60-66).

Allowable Subject Matter
Claims 6-7 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The method of claims 6-7 and 10-11 defines over the prior art of record since the prior art does not teach, suggest or render obvious, the calculation of the cooking time (T) for the food is a function of said surface area (Z) occupied by the food, which is obtained by heating plate temperature measurements.
Response to Arguments
With respect to applicants urging directed to Nevarez, it is noted applicants urgings are taught by Allen.  Specifically Allen teaches storage in a memory of the apparatus of different internal cooking temperatures (X) for the food (col. 12 lines 5-9), to achieve an internal cooking temperature of the food to a greater or lesser degree as then desired by a user (col. 12 lines 4-9), by a placing of the food in contact with the heating surface, then, a calculation of a first cooking time (T) for the duly positioned food (col. 14 lines 4-6), as a function of a lowest temperature (X) out of those stored in the memory (col. 12 lines 4-9, col. 12 lines 29-31), at the end of said calculated first cooking time (T), an indication to the user (col. 13 lines 59-61; time expired; col. 9 line 2), by the apparatus, that a first cooking result has been achieved (col. 14 lines 15-30), an automatic application by the apparatus of a calculated second cooking time (T) for the food increasing the cooking of said food (col. 14 lines 4-6), the calculation of the second cooking time (T) being a function of a second lowest internal cooking temperature of said temperatures stored in memory (col. 12 lines 4-9, col. 12 lines 29-31), at the end of this calculated second cooking time (T), 
Apparatus claim 16 is taken as above where Allen further teaches means for estimating a surface area occupied by the food on the heating plate and calculating cooking times on the estimated surface area (col. 11 lines 61-63), a means for calculating (col. 7 lines 36-37) and means for indicating (col. 9 lines 9-16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792